Citation Nr: 0714592	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with major 
depression prior to May 10, 2005, and to an initial 
evaluation in excess of 50 percent from May 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, with nearly one year of service in Vietnam.  
Among other awards and decorations, the veteran received the 
Combat Infantryman Badge.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In an April 2005 rating decision, the 
RO awarded service connection for major depressive disorder, 
and assigned an initial 30 percent evaluation, effective 
October 21, 2003.  In September 2006, the RO granted service 
connection for PTSD, and assigned an increased evaluation 
from 30 percent to 50 percent evaluation for PTSD with major 
depressive disorder, assigning the increased evaluation 
effective from May 10, 2005.  

In March 2007, the veteran and his brother testified at a 
hearing held by video conference before the undersigned 
Acting Veterans Law Judge.  During the proceeding, he 
submitted additional evidence, accompanied by a waiver of RO 
consideration; this evidence will be considered by the Board 
in the adjudication of this appeal.

At the Board hearing and in a statement dated that same 
month, the veteran asserted entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  In light of the Board's 
decision granting a 100 percent evaluation for his 
psychiatric disability, effective June 1, 2004, this claim is 
moot.


FINDINGS OF FACT

1.  From October 21, 2003, to May 31, 2004, the evidence 
shows that although the veteran was employed, his service-
connected psychiatric disability was manifested by a Global 
Assessment of Functioning (GAF) score of 45, multiple 
symptoms, including depression, nightmares, irritability, and 
panic attacks, and by severe impairment of ability to 
establish and maintain effective or favorable relationships, 
resulting in severe impairment in the ability to obtain or 
retain employment.  

2.  Since June 1, 2004, the evidence shows that the veteran 
is unable to work due to his PTSD and suffers from severe 
social impairment due to the condition.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD with 
major depression have been met from October 21, 2003, to May 
31, 2004.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.130, 4.132, Diagnostic Code 9411 (2006).

2.  Effective June 1, 2004, the criteria for a 100 percent 
evaluation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.130, 4.132, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected psychiatric 
disability is far more disabling than the initial evaluation 
assigned by the RO reflects.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

From June 1, 2004, the Board has granted a total (100 
percent) disability evaluation.  Because this is the maximum 
disability compensation benefit available, no further 
discussion of the VCAA as to this period is required, as no 
action to comply with the VCAA could result in an increased 
award to the veteran.

As to the period prior to June 1, 2004, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  No 
further action under the VCAA is required.  See also Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007); Dunlap 
v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 2007).  
Thus, VA's duty to notify the veteran has been satisfied.

The veteran was afforded VA examination following the 
submission of his October 2003 claim during the period prior 
to June 1, 2004.  VA clinical records relevant to that period 
and Social Security Administration (SSA) records have been 
associated with the claims file.  The veteran has submitted 
evidence relevant to his employment.  The veteran and his 
brother testified before the Board.  The veteran has not 
identified any additional records which might be relevant.  
The Board finds that, as to the period prior to June 1, 2004, 
the duty to assist has been satisfied.  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter, and, particularly in light of the 
determination rendered in this case and the circumstances of 
the case, appellate review at this time does not result in 
any prejudice to the veteran.

Claim for higher evaluation for PTSD with major depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The veteran's PTSD with major depression is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the 
general rating formula for mental disorders, a 50 percent 
schedular evaluation, the next higher rating than the 30 
percent assigned for the period prior to May 10, 2005, 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a Global Assessment of Functioning (GAF) 
score of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).

Facts and analysis

Procedurally, in an April 2005 rating decision, the veteran 
was awarded service connection for major depressive disorder, 
and the RO assigned an initial 30 percent evaluation.  In 
September 2006, the RO granted service connection for PTSD, 
and assigned an increased evaluation from 30 percent to 50 
percent evaluation for PTSD with major depression from May 
10, 2005.  

On VA examination conducted in March 2004, the veteran 
complained of difficulty sleeping, depression, anxiety, 
nightmares of Vietnam, avoidance of news of the war in Iraq, 
sadness, and hopelessness.  The veteran's marriage to his 
wife of more than 30 years was continuing.  He occasionally 
saw his children and grandchildren.  His speech was slow and 
his tone was monotonous.  The examiner concluded that his was 
consistent with depression.  The veteran's affect was 
constricted.  He expressed no suicidal intent, but reported 
he wished he would have a fatal accident.  There were no 
signs of psychosis, hallucinations, paranoid ideation, or 
ritualistic behavior.  Immediate recall, as objectively 
measured during examination, was somewhat impaired.  The 
veteran's score on the Mississippi case for Combat-Related 
PTSD was below the level consistent with PTSD, but was 
consistent with severe psychiatric disturbance.  The examiner 
concluded that the veteran did not have PTSD, because he did 
not have intrusive thoughts of Vietnam, did not have 
flashbacks, did not react intensely to reminders of Vietnam, 
and did not have hyperarousability.  The examiner noted, 
however, that the veteran was reluctant to expose himself to 
discussion of his trauma.  The examiner stated that the 
prognosis for improvement was guarded.  The examiner assigned 
a diagnosis of major depressive disorder related to service, 
and assigned a GAF score of 45.  

Although the examiner stated that the veteran's occupational 
functioning was only mildly impaired, the examiner assigned a 
GAF of 45.  A GAF in that range is defined as showing serious 
impairment in social and occupational settings.  The evidence 
as a whole establishes that the veteran was able to maintain 
his occupation during this period only because he had been 
working at his job for over 30 years and was not required to 
establish new relationships or to work with more than a few 
other people, with whom he already had established 
relationships.  As such, the Board finds that the report of 
the March 2004 VA examination is more consistent with a 70 
percent evaluation for service-connected disability than with 
the 30 percent evaluation currently assigned.  

VA outpatient treatment notes reflect that the veteran sought 
VA treatment, and medications to improve the veteran's sleep 
and mood were prescribed in March 2004.  In April 2004, the 
veteran reported he was functioning "fine" at work.  
However, the clinical notes reflect skepticism of this 
assessment by the provider.

In November 2004, the veteran reported increased stress 
related to be laid off at work.  He reported anxiety, 
difficulty being in crowds, irritability, nightmares without 
flashbacks.  He was taking Xanax and Paxil, but discontinued 
use of Seroquel due to side effects.

In March 2005, he reported that his nightmares and flashbacks 
were so severe he dreaded trying to go to sleep, and he would 
wake up in terror.  

In August 2005, the veteran reported that he last worked in 
May 2004, when he was laid off because the jobs were sent 
overseas.  He reported that he was unable to find another job 
because he slept only two or three hours at night and was 
then so worn out he would nap during the daytime.  He 
reported always feeling like someone was following him and he 
felt like he had to watch his back.  He stated that he heard 
voices yelling "G.I." at him.  He stated he was tearful and 
could not concentrate and felt that no one would hire him.  
The Board agrees with the veteran's contention that he was 
unemployable at this time.  The clinical records reflect that 
the veteran had reported this sympotomatology to his provider 
in May 2005, and the provider noted that, despite several 
changes in the veteran's medications, no medication had 
proved effective.  The provider assigned a GAF score of 45 in 
May 2005.

The veteran was examined in October 2005 in connection with 
his application for SSA disability benefits.  Testing 
disclosed that the veteran had a high level of anxiety and 
tension.  He was manifesting objective physical signs of 
tension, including sweaty palms, trembling hands, irregular 
heartbeat, and shortness of breath.  The veteran was a 
socially isolated individual, had limited social skills, and 
had peculiarities in his thinking.  The examiner noted that 
the veteran reported panic attacks when he encountered Asian 
individuals.  He did not go to church or participate in 
social activities.  He was somewhat withdrawn even from his 
wife, children, and grandchildren, whose noise overwhelmed 
him.  He was unusually concerned about his physical 
functioning and was continuously concerned about his health 
status and physical problems.  Testing for anxiety disclosed 
significant agitation, generalized fear, apprehension, and 
impaired temper and impulse control.  The examiner concluded 
that the veteran manifested "virtually all the signs of 
PTSD," and had significant psychological stress when 
reminded of the Vietnam War, or any war, even though the 
veteran went to great lengths to avoid thoughts and feelings 
associated with war.  He had a foreshortened future, 
significant estrangement and detachment, was hypervigilant, 
and had all the symptoms of a major depressive disorder as 
well.  The examiner assigned a GAF score of 40.  The Board 
finds this report persuasive evidence that the veteran was so 
impaired that, although he was not psychotic or delusional, 
nevertheless, his symptoms were essentially equivalent to 
such impaired functioning as to render him totally impaired 
for occupational or social functioning.

By a decision issued in January 2006, SSA concluded that the 
veteran was totally disabled as of May 31, 2004, the day 
following his last day of gainful employment.  The SSA 
decision reflects that the determination was based primarily 
on the veteran's diagnosed psychiatric disabilities.  This 
determination is not binding on VA, but the Board finds SSA's 
conclusions persuasive.

VA outpatient clinical records dated in March 2007 reflect 
that the veteran sought emergency treatment for anxiety after 
seeing an Asian individual.  There was no indication that the 
veteran had not been compliant with his medications, but the 
veteran had not been able to calm himself after seeing the 
Asian-appearing individual.  The veteran's eye contact was 
poor and he was agitated, but he was able to drive himself to 
the facility for emergency treatment.

During his March 2007 videoconference hearing, the veteran 
was unable to maintain eye contact.  The veteran became 
tearful during portions of the proceeding, and, even with his 
representative's assistance, was unable to provide testimony 
at times during the proceeding.  The veteran's sibling 
assisted the veteran to present his testimony.  The veteran 
testified that, for many years, he had been having panic 
attacks if he saw an Asian-appearing individual, but those 
attacks would last only two to three hours.  However, since 
his symptoms had been worsening, the panic attacks caused by 
seeing an Asian-appearing individual had begun to last 
longer, and now those panic attacks might last two to four 
days.  He testified that, earlier in March 2007, he required 
emergency treatment for a panic episode triggered when he saw 
an Asian-appearing individual at Wal-Mart.  He knew, after 
several hours, that the panic was not going away, and he then 
sought emergency treatment.  Since that time, he had not been 
anywhere outside his home other than a VA treatment facility.  

The veteran's brother testified that without the assistance 
of his spouse, the veteran would be unable to maintain his 
hygiene or appearance, such as regularly changing his 
clothes.  His brother explained that although the veteran's 
family, including both his daughters and his grandchildren, 
attempted to maintain relationships with the veteran, he was 
really only able to exchange a few sentences or be around 
them for a brief period of time before he went to the 
basement to get away.  

The veteran's testimony, together with the March 2007 
emergency treatment records, establishes that the veteran has 
minimal contact with family members, has frequent panic 
attacks that may be triggered by seeing individuals of 
certain types in the community, is unable to watch new or 
entertainment programs, and spending most of his time in his 
basement or garage by himself.   This evidence also shows 
that the veteran is unable to perform tasks of employment.  

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
Resolving any doubts in the veteran's favor, he has met a 
sufficient number of the symptoms, or equivalent symptoms of 
similar severity, so as to meet the criteria for an increased 
initial evaluation from 30 percent to 70 percent through May 
31, 2004.  However, an evaluation in excess of 70 percent for 
this period is not warranted, since the veteran was, in fact, 
working.  The next higher evaluation, a 100 percent 
evaluation, requires a factual finding that the claimant is 
totally occupationally impaired.  Since the veteran was 
actually gainfully employed until May 31, 2004, a finding of 
total occupational impairment prior to that date is not 
supported by the facts, even though the facts reflect such 
severe occupational and social impairment that it was clear 
prior to May 31, 2004, that he would be unlikely to obtain a 
new job if he was terminated from the employment he had held 
for more than 30 years.  

Finally, given the level of the veteran's occupational and 
social impairment and the evidence showing that he was last 
employed on May 31, 2004, the Board finds that his service-
connected psychiatric disability warrants an initial 100 
percent rating, effective June 1, 2004.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, for the period from October 21, 2003, to 
May 31, 2004, a 70 percent rating for PTSD with major 
depression is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective June 1, 2004, a 100 percent 
rating for PTSD with major depression is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affair


